Citation Nr: 1735528	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 2003, from December 2003 to August 2004, and from August 2004 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDING OF FACT

The evidence is in relative equipoise with respect to whether the Veteran's cervical spine disability, diagnosed as cervical spine degenerative disc disease, is at least as likely as not related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a cervical spine disorder, diagnosed as cervical spine degenerative disc disease, was incurred as a result of the Veteran's military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no dispute that the Veteran has a current cervical spine disability, diagnosed as cervical spine degenerative disc disease.  (See August 2011 VA examination report; May 2017 treatment record from Dr. Graham.)

Nor is there any dispute that the Veteran was treated for symptoms related to his neck on several occasions during his 17 years of active duty service.  (See, e.g., service treatment record dated in March 2001.)  The Veteran has also credibly described the physical exertion that was required for him to perform his duties in the security forces.  (See April 2017 Board hearing transcript, page 3.)  The only remaining question is of nexus.

There are two nexus opinions of record.  One of these opinions, from an August 2011 VA examination report, weighs against the Veteran's claim.  It opines that the Veteran's degenerative disc disease of the cervical spine is due to the natural progression of aging and not caused by or a result of muscle spasms diagnosed while on active duty.  

The other of these opinions is a June 2017 opinion from Dr. Graham, who is a family physician who has treated the Veteran in the past.  He opined that the Veteran's military service, which included carrying heavy gear, would be more likely a contributory factor to his cervical spine condition.  

The Board finds these opinions to be probative, as the examiners are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Both examiners also demonstrated familiarity with the Veteran's relevant history and provided rationales for their opinions.  

In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds it reasonable to conclude that the Veteran has current degenerative disc disease of the cervical spine, and that this disability is etiologically related to his military service.  The benefit sought on appeal is warranted.  


ORDER

Entitlement to service connection for a cervical spine disorder, diagnosed as cervical spine degenerative disc disease, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


